229 F.3d 1197 (8th Cir. 2000)
In re: Marion F. Pruss, also known as Law Offices of MarionF.Pruss,Debtor.Marion F. Pruss,Appellee,v.Richard J. Butler and Kathleen Laughlin,Appellants.
Nos. 99-2906, 99-2907
United States Court of Appeals FOR THE EIGHTH CIRCUIT
Submitted: May 11, 2000Filed: October 10, 2000

Appeals from the United States Bankruptcy Appellate Panel for the Eighth Circuit.
Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
PER CURIAM.


1
The court is informed that the underlying bankruptcy case has been dismissed by order of the United States Bankruptcy Court for the District of Nebraska, thereby making both of these appeals moot.

Accordingly, It Is Ordered:

2
1. In appeal number 99-2906 brought by the Chapter 7 Trustee, Mr. Butler, the appeal is dismissed as moot.


3
2. In appeal number 99-2907 brought by the Chapter 13 Trustee, Ms. Laughlin, the appeal is dismissed as moot, and it is remanded to the Bankruptcy Appellate Panel with directions that the panel vacate its opinion and judgment filed June 8, 1999.